Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 1 of 10 PageID #: 5446




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JOE ANDREW SALAZAR,

       Plaintiff,

 v.
                                          CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC,
 SPRINT/UNITED MANAGEMENT                       JURY TRIAL DEMANDED
 COMPANY, T-MOBILE USA, INC., AND
 CELLCO PARTNERSHIP D/B/A VERIZON
 WIRELESS,

       Defendants

       and

 HTC CORP., and HTC AMERICA, INC.

       Intervenors.



                    DEFENDANTS’ AND INTERVENORS’ RESPONSE TO
                      PLAINTIFF’S OPPOSED MOTIONS IN LIMINE




                                          -1-
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 2 of 10 PageID #: 5447




        Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”), with Intervenors HTC Corp.

and HTC America, Inc. (“Intervenors”), respond to and oppose Plaintiff Joe Andrew Salazar’s

(“Salazar”) Opposed Motions in Limine (Dkt. No. 193). Salazar’s opposed motions in limine

(“MILs”) should be denied because they are unduly broad and vague, as well as an improper

attempt to preclude relevant testimony and evidence from being presented to the jury.

                MIL No. 1: Any statement, argument, testimony or evidence that references
                or mentions Mr. Salazar’s previous case against HTC Corp. (Salazar v.
                HTC, Corp., 2:16-cv-01096-JRG); any reference or suggestion that Mr.
                Salazar had any prior litigation against HTC Corp.; and all references,
                argument, testimony or evidence from the previous case, including but not
                limited to deposition and trial testimony from that case.

        This MIL should be denied because it is a thinly veiled attempt to exclude highly relevant

evidence elicited in the previous case. The jury should be provided with all evidence that has

probative value and is not unduly prejudicial.

        Substantial evidence from the previous case is relevant and admissible for several reasons.

First, testimony from the prior trial is admissible as a party admission. See Maggette v. BL Dev.

Corp., 2011 U.S. Dist. LEXIS 58077, *25, 2011 WL 2134578 (N.D. Miss. May 27, 2011) (“The

Fifth Circuit has stated that ‘there is a well-established rule that factual allegations in the trial court

pleadings of a party in one case may be admissible in a different case as evidentiary admissions of

that party.’”) (quoting Hardy v. Johns-Manville Sales Corp., 851 F.2d 742 (5th Cir. 1988). Second,

“evidence from the previous case” is plainly not contrary to or beyond the scope of the parties’

stipulation in the Court’s Discovery Order:

                For the purposes of efficiency of time and resources and to reduce litigation costs,
                the parties are permitted to use in this case the discovery documents obtained
                from the manufacturer of the accused devices in Salazar v. HTC Corporation,
                2:16- cv-01096-JRG (E.D. Tex.).
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 3 of 10 PageID #: 5448




Dkt. No. 66 at 9. Third, as in the previous case, Salazar’s complaints and interrogatory responses

from the previous case are relevant to Defendants’ and Intervenors’ marking defense. Fourth, this

MIL would preclude Defendants and Intervenors from impeaching a witness based on their prior

testimony in the first case. Dr. Gottesman, for example, is going to testify on validity in this trial

just as he did in the previous trial; he should be fully and vigorously cross-examined based on his

prior testimony. Fifth, Salazar has chosen to employ a different infringement expert in this case

who has copied wholesale, large portions of the expert report from a different expert in the previous

case, whom the previous jury may have decided was not credible. That determination from the

previous jury is relevant to this case.

       Salazar’s arguments provide no basis to exclude this highly relevant evidence. His

argument that the previous case involves separate transactions . . .” is not supported by the facts.

See Dkt. 193 at 3. Not only does the previous case involve the same HTC phone models, it involves

the same phones, sold in the same timeframe. See Dkt. 27 at 3-5; Dkt. 57 at 2.

       Salazar’s argument that the previous jury’s finding that HTC Corp. does not infringe

assumes that the jury’s finding was based on HTC Corporation’s actions, not whether the Accused

Products practice the asserted claims. See Dkt. 193 at 3. That finding could have been based

entirely or in part on whether the Accused Products practice the asserted claims, which is highly

probative of the same question that is presented in this case.

       Salazar also argues that this evidence should be excluded because “knowledge of a

previous case could allow jury members to investigate and/or look up related information,

including the outcome of that case.” See Dkt. 193 at 3. Hypothetical juror misconduct is not a

proper basis to exclude evidence, especially because this Court instructs jurors that “the sole source

of the information you’ll base your decisions on must come under oath in open court and subject
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 4 of 10 PageID #: 5449




to cross-examination, you're not to do any research about anything involving this case.” See

Salazar v. HTC, Corp., 2:16-cv-01096-JRG, Trial Tr. at 103:2-5 (E.D. Tex. May 7, 2018).

       Accordingly, Defendants and Intervenors request that the Court deny this MIL.

               MIL No. 2: Any statement, argument, testimony (including impeachment
               testimony), or evidence based on the Court’s claim construction in Salazar v.
               HTC Corp., 2:16-cv-01096-JRG.

       This MIL is unnecessary. The Court denied a similar MIL as unnecessary in Salazar v.

HTC Corp., 2:16-cv-01096-JRG (Dkt. No. 236 at 5). Defendants and Intervenors agree to not

offer any statement, argument, testimony, or evidence regarding any party’s claim construction

positions. Indeed the Court expressly has already instructed the parties on this issue in the Claim

Construction Order in this case:

               The parties are ORDERED that they may not refer, directly or indirectly, to each
               other’s claim-construction positions in the presence of the jury. Likewise, the
               parties are ORDERED to refrain from mentioning any portion of this opinion, other
               than the actual definitions adopted by the Court, in the presence of the jury. Any
               reference to claim-construction proceedings is limited to informing the jury of the
               definitions adopted by the Court.

Dkt. No. 131 at 49.

       Defendants and Intervenors also agree to not offer any statement, argument, testimony, or

evidence that is inconsistent with the Court’s claim constructions, but this agreement should not

prevent Defendants and Intervenors from offering statements, arguments, testimony, or evidence

regarding the plain and ordinary meaning of terms not construed by the Court. An expert is

permitted to offer his understanding of the ordinary meaning of terms that have not been expressly

construed by the Court. See MediaTek inc. v. Freescale Semiconductor, Inc., No. 11-cv-5341-

YGR, 2014 WL 971765, at *4 (N.D. Cal. Mar. 5, 2014) (“At trial, parties may introduce evidence

as to the plain and ordinary meaning of terms not construed by the Court to one skilled in the art,
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 5 of 10 PageID #: 5450




so long as the evidence does not amount to arguing claim construction to the jury.” (alterations,

emphasis, and internal quotation marks omitted)).

       This MIL should also be denied because it is an improper attempt by Salazar to limit proper

and relevant testimony from Defendants and Intervenors. Salazar’s argument that “[a]ny. . .

evidence based on the Court’s claim construction in Salazar v. HTC Corp.” is an impermissibly

vague catch-all that could exclude non-infringement evidence presented at trial. HTC Corp. is

concered that Salazar intends to use this MIL to impede Defendant’s and Intervenor’s presentation

of their non-infringement defenses.     Salazar may also seek this MIL to improperly hinder

Defendants’ and Intervenors’ ability to impeach witnesses who testified in the previous trial, such

as Dr. Gottesman. Given that the Court’s aforementioned admonition in the Claim Construction

Order provides sufficient protection for Salazar, this MIL should be denied.

               MIL No. 3: Any statement, argument, testimony, or evidence that references,
               discloses, or mentions products, and the very existence of such products, sold
               by Mr. Salazar or Innovative Intelcom Industries.

       This MIL should be denied in its entirety because evidence about products sold by Salazar

or Innovative Intelcom Industries is highly relevant to Defendants’ and Intervenors’ marking

defense. This MIL should be denied because it is nothing more than a rehash of Salazar’s Motion

for Partial Summary Judgment arguments on marking (Dkt. No. 144). Moreover, Salazar’s sale

of products that embody the ’467 Patent (or not) is relevant to the damages analysis. See Georgia-

Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1119-20 (S.D.N.Y. 1970) (GP Factors 8,

10). Finally, the jury is entitled to hear Salazar’s changing position on Salazar’s products to

evaluate his credibility. This MIL should be denied because it is an improper attempt to exclude

relevant information that has not been shown to be unfairly prejudicial.
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 6 of 10 PageID #: 5451




               MIL No. 4: Any statement, argument, testimony, or evidence regarding Mr.
               Salazar’s alleged failure to mark products he sold.

       The Court denied this MIL in the previous case. See Salazar v. HTC Corp., 2:16-cv-01096-

JRG, Dkt. No. 236 at 6. In this case, Salazar again seeks to exclude relevant evidence regarding

products sold by himself or Innovative Intelcom Industries, and the marking of them, which is

highly relevant to several issues at trial. This MIL should also be denied as a mere rehash of

Salazar’s Motion for Partial Summary Judgment arguments on marking (Dkt. No. 144).

               MIL No. 5: Any statement, argument, testimony, or evidence that references
               or mentions that Mr. Salazar’s damages analysis is incomplete, inaccurate,
               or in any way deficient based on his inability to access financial records not
               produced by Defendants or produced in an incomplete and/or deficient
               manner.

       This MIL should be denied because it is unduly broad and an improper attempt to exclude

relevant evidence. First, it is not clear whose “damages analysis” is covered by this MIL—Mr.

Salazar’s personally or that of his damages expert, Mr. Giuffré. The MIL’s plain language implies

that Mr. Salazar himself intends to provide a damages analysis. That testimony, however, would

be improper expert testimony by a lay witness and untimely disclosed. See Fed. R. Civ. P. 26(a)(2)

(setting disclosure requirements for expert testimony); Fed. R. Evid. 701 (lay witness may not

testify based on scientific or technical knowledge within the scope of Rule 702). To the extent the

motion for the benefit of Mr. Giuffré, any alleged incompleteness, inaccuracy, and deficiency is

relevant to the reliability of his damage calculation. See General Elec. Co. v. Joiner, 522 U.S.

136, 146-47 (1997) (upholding exclusion of expert opinions where “there is simply too great an

analytical gap between the data and the opinion proffered.”). Salazar broadly blames Defendants

and Intervenors for any deficiencies in his damage analysis. See Dkt. No. 193 at 7 (“Throughout

this case, Defendants and Intervenors hindered Mr. Salazar’s ability to review this information by

failing to produce all relevant financial information in a timely manner; producing incomplete,
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 7 of 10 PageID #: 5452




incomprehensible, and/or deficient records; and offering 30(b)(6) witnesses who were unprepared

and/or unable to testify regarding Defendants’ financial information.”). But his bluster is belied

by his actions—he withdrew his moot motions to compel discovery. See Dkt. No. 187. This MIL

should be denied because it is nothing more than an improper attempt to insulate Mr. Giuffré from

cross-examination about the bases of his opinions.

               MIL No. 6: Any statement, argument, testimony, or evidence indicating or
               suggesting that the case lacks merit or has less value because the patent-at-
               issue is expired.

       The Court denied this MIL in the previous case. See Salazar v. HTC Corp., 2:16-cv-01096-

JRG, Dkt. No. 236 at 9. It should also be denied here because it is undisputed that the ’467 Patent

expired over five years ago. As a result, Salazar cannot obtain damages for any devices sold after

that date. In addition, the remaining life of the ’467 Patent at the time of the hypothetical

negotiation is relevant to Georgia-Pacific Factor 7, which considers the duration of the patent and

the term of the hypothetical license. See Georgia-Pacific, 318 F. Supp. at 1119-20 (GP Factor 7).

As a result, Salazar’s MIL is an improper attempt to exclude relevant information, for which

Salazar has failed to identify any prejudice he would suffer when the evidence is admitted at trial.

               MIL No. 7: Any statement, argument, testimony, or evidence regarding any
               alleged delay in Mr. Salazar filing suit against Defendants

       The Court partially denied this MIL in the previous case, as this evidence is relevant to

Defendants’ and Intervenors’ marking defense. See Salazar v. HTC Corp., 2:16-cv-01096-JRG,

Dkt. No. 236 at 7. Defendants and Intervenors agree to not introduce evidence of Salazar’s delay

in filing suit as evidence of Salazar’s perception of the value of his invention. See Exmark Mfg.

Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1352 (Fed. Cir. 2018)

(agreeing that the “argument that the delay in bringing suit somehow establishes [plaintiff]’s

perception of the value of its invention is specious”) (internal quotations omitted). Defendants’
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 8 of 10 PageID #: 5453




and Intervenors’ agreement that they will not present that argument to the jury should be sufficient

protection for Salazar.

       It is undisputed that the ’467 Patent expired on September 28, 2015, years before this case

was filed. As a result, the damages period for which Salazar can recover is limited. Defendants

and Intervenors should not be precluded from introducing evidence that properly explains this limit

on Salazar’s damages recovery and its impact on at least Georgia-Pacific Factor 7. Defendants

and Intervenors should be allowed to introduce evidence of when Salazar filed the case and when

other relevant events occurred. See Lectec Corp. v. Chattem, Inc., No. 5:08-CV-130, 2011 WL

13086026, at *10 (E.D. Tex. Jan. 4, 2011) (denying-in-part MIL regarding laches and equitable

estoppel and denying it “as to evidence of when Plaintiff filed suit, when relevant events occurred,

and when purportedly relevant documents were discarded”). As a result, and given Defendants’

and Intervenors’ agreement above, this MIL should be denied.

               MIL No. 8: Any statement, argument, testimony, or evidence regarding or
               referring to any experts’ previous and/or current retention by counsel for
               Mr. Salazar.

       This MIL should be denied because evidence about an expert’s previous and/or current

retention by Salazar’s counsel is relevant to the expert’s credibility and potential bias. With this

MIL, Salazar seeks to improperly hinder Defendants’ and Intervenors’ ability to impeach expert

witnesses who testified in the previous trial, such as Dr. Gottesman. That information is not

unfairly prejudicial, and Salazar has failed to identify any prejudice he would suffer when the

evidence is admitted. The Court denied a similar MIL in Droplets. See Droplets, Inc. v.

Overstock.com, Inc., No. 2:11-cv-401-JRGRSP, Dkt. 321 at 2 (E.D. Tex. Dec. 10, 2014) (“This

limine shall not apply to references to retention by counsel or to the number of times Plaintiff

previously retained those experts.” (emphasis in original)).
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 9 of 10 PageID #: 5454




Dated: March 5, 2021                Respectfully submitted,
                                    By: /s/ Fred I. Williams
                                    Fred I. Williams
                                    Texas State Bar No. 00794855
                                    fwilliams@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    327 Congress Ave., Suite 490
                                    Austin, TX 78701
                                    Tel: 512-543-1376

                                    Todd E. Landis
                                    Texas Bar No. 24030226
                                    tlandis@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    2633 McKinney Ave., Suite 130 #366
                                    Dallas, TX 75204
                                    Tel: 512.543.1357

                                    John Wittenzellner
                                    Pennsylvania Bar No. 308996
                                    johnw@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    1735 Market Sreet, Suite A #453
                                    Philadelphia, PA 19103
                                    Tel: 512-543-1373

                                    Harry Lee Gillam, Jr.
                                    State Bar No. 07921800
                                    gil@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Tel: 903.934.8450
                                    Fax: 903.934.9257

                                    Attorneys for Defendants and Intervenors
Case 2:20-cv-00004-JRG Document 196 Filed 03/05/21 Page 10 of 10 PageID #: 5455




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

 service are being served on March 5, 2021, with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Fred I. Williams
                                                     Fred I. Williams
